Citation Nr: 1752172	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-35 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for skin tumors, to include due to exposure to an unidentified contaminant. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1978 and from March 1981 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. A Notice of Disagreement (NOD) was filed in June 2011. A Statement of the Case (SOC) was issued in November 2013. A substantive appeal (VA Form-9) was filed in December 2013. 

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of entitlement to service connection for an acquired psychiatric disorder and skin tumors.


Acquired Psychiatric Disorder 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of an acquired psychiatric disorder, variously diagnosed as, depressive disorder, not otherwise specified (NOS); major depressive disorder, moderate recurrent; bipolar disorder with psychotic features; and schizoaffective disorder. During the March 2017 hearing, the Veteran testified that he received ongoing mental health treatment at the Huntington VA medical center. Service treatment records (STRs) indicated in-service complaints of depression, stress, excessive worry, and a referral for stress management therapy i.e., relaxation therapy and bio-feedback.  However, the remaining inquiry is whether the evidence demonstrates the incurrence of an acquired psychiatric disorder, to include PTSD, in service or as a result of service. As such, a VA psychiatric examination and medical opinion are required to determine the etiology of the Veteran's acquired psychiatric disorders and whether they are attributable to his military service. 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the need for a medical examination and opinion, the Board notes that the Veteran contends that his acquired psychiatric disorder is due to various "classified combat missions". STRs indicated that the Veteran's depression and stress were due to reported marital problems. Under the circumstances, the Board finds that the requirements for obtaining a VA psychiatric examination and opinion have been satisfied. See McLendon, surpa. Because neither has of yet been provided, further development is required.

Skin Tumors

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a diagnosis of a local skin infection, NOS. STRs indicate in-service skin-related diagnoses, variously diagnosed as dry skin with chaffing, body rash, and Rubeola (measles). The remaining inquiry is whether the evidence demonstrates the incurrence of a skin infection, NOS in service or as a result of service. As such, a VA skin conditions examination and medical opinion are required to determine the etiology of the Veteran's skin infection, NOS and whether it is attributable to his military service. 

In several statements and during the March 2017 hearing, the Veteran claimed that he was exposed to an unidentified contaminant that caused what he described as skin tumors. As the evidence of record indicated a diagnosed skin condition and STRs reflect complaints and/or treatment for skin conditions in service, a VA examination and opinion are warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Huntington VAMC since February 2010 to the present, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA: (1) psychiatric examination and (2) skin conditions examination.  

The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic (Virtual VA) file), must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current acquired psychiatric disorders or skin conditions.  Then, with respect to each such diagnosed disorder or condition, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disorder or condition had its onset during service, or is the result of disease or injury incurred in service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all remands by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




